Citation Nr: 1711750	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for a chronic disability manifested by twitching of the arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Mother



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to February 2006, July 2006 to October 2007, January 2009 to March 2010, July 2011 to September 2012, and January 2013 to February 2014.  The Veteran has documented combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board remanded the case in March 2015 for further development.  There has been substantial compliance with the remand directives.  

The Veteran testified at a video conference hearing in November 2014 before the undersigned.  A copy of the transcript is of record.

The issue of entitlement to service connection for cervical arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted as the record reveals that the Veteran's twitching of the arms and fatigue may be caused or aggravated by his service-connected disabilities.  As a physician has not opined on these claims on a secondary basis, the Veteran should be afforded new VA examinations. 

According to the December 2015 CAPRI records, a cervical x-ray showed evidence of osteophyte formation, i.e., evidence of degenerative arthritis in September 2010, and within a year of his separation from active duty in March 2010.  Service treatment records reveal that in December 2006 the Veteran reported sharp neck pain which radiated to his right shoulder.  This suggests that his cervical spine may be a contributing factor to the twitching of the arms.  Additionally, in April 2007, the Veteran suffered a head injury for which he is currently service connected.  He reported feeling tingling in his hands and feet, which was assessed to be paresthesia, possibly due to hyperventilation or anxiety.  

According to the June 2016 VA examination, the Veteran reported difficulty sleeping due to nightmares relating to his service.  He also reported in September 2005 that his psychiatric medication made him tired.  This suggests that the Veteran's service connected post-traumatic stress disorder and/or medication to treat that disability may be a contributing factors to his reports of fatigue.

Accordingly, in view of the foregoing and the decision in McClendon v. Nicholson, 20 Vet. App. 79 (2006), the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations with a neurologist to determine the exact nature and etiology of any disability manifested by twitching of the arms and fatigue.

The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

The neurologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The neurologist must specify in the report that these records have been reviewed.  

Following the examinations, the neurologist must specifically address whether it is at least as likely as not that a disability manifested by twitching of the arms and/or fatigue was incurred in or caused by his active military service.  

If the neurologist determines that the twitching of the arms was not incurred in or caused by his active military service, then he/she must then address whether the appellant's pathology is at least as likely as not proximately due to, the result of, or aggravated by symptoms associated with posttraumatic stress disorder and/or cervical osteoarthritis.  In making his/her determination, the neurologist should assume that the Veteran has cervical osteoarthritis.

If the neurologist determines that the fatigue was not incurred in or caused by his active military service, then he/she must then address whether any diagnosed disorder is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's PTSD, psychiatric medication, thoracolumbar spine degenerative arthritis, and/or bilateral lower extremity radiculopathy.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file. 

After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completely any additional development deemed necessary, readjudicate the claims considering all possible theories of entitlement to include direct and secondary bases.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, he must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  The RO must adjudicate the issue of service connection for cervical osteoarthritis before returning this case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


